           Case 2:18-cv-02698-KJM-KJN Document 39 Filed 05/11/20 Page 1 of 4


 1    Catherine A. Beekman, State Bar No. 245605                  Richard W. Osman, State Bar No. 167993
      BEEKMAN CORTES LLP                                          Sheila D. Crawford, State Bar No. 278292
 2    940 Adams Street, Suite J                                   BERTRAND, FOX, ELLIOT, OSMAN &
      Benicia, CA 94510                                           WENZEL
 3
      Telephone: (707) 346-3060                                   The Waterfront Building
 4    Facsimile: (707) 561-6646                                   2749 Hyde Street
                                                                  San Francisco, California 94109
 5    Attorneys for Plaintiff                                     Telephone: (415) 353-0999
      CARLOS M. GOMEZ, SR.                                        Facsimile: (415) 353-0990
 6
                                                                  Attorneys for Defendants
 7
                                                                  CITY OF VACAVILLE AND
 8                                                                OFFICER WILLIAM BOEHM

 9

10                                IN THE UNITED STATES DISTRICT COURT

11                              FOR THE EASTERN DISTRICT OF CALIFORNIA

12   CARLOS M. GOMEZ, SR.,                                  Case No. 2:18-CV-02698-KJM-KJN

13          Plaintiff,
                                                            STIPULATED REQUEST TO CONTINUE
14
     v.                                                     EXPERT DISCOVERY DEADLINES; ORDER
15
     CITY OF VACAVILLE, a public entity;
16   Vacaville Police Officer WILLIAM BOEHM;
     and DOES 1-10,
17
            Defendants.
18

19

20

21

22
     TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
23
            Plaintiff CARLOS M. GOMEZ, SR. and defendants OFFICER WILLIAM BOEHM and CITY OF
24
     VACAVILLE, by and through their attorneys of record, hereby stipulate as follows:
25
            IT IS HEREBY STIPULATED BY AND BETWEEN the parties to the above-captioned matter
26
     that the parties respectfully request the Court issue an order continuing expert discovery deadlines as
27
     follows: Expert disclosure deadline continued from May 15, 2020, to June 15, 2020; Rebuttal expert
28
                                                              1
30                 STIPULATED REQUEST TO CONTINUE EXPERT DISCOVERY DEADLINES; ORDER
                Gomez v. City of Vacaville, et al..; USDC Eastern District of CA Case No. 2:18-CV-02698-KJM-KJN
31
            Case 2:18-cv-02698-KJM-KJN Document 39 Filed 05/11/20 Page 2 of 4


 1   disclosure deadline continued from May 29, 2020, to June 29, 2020; and Expert discovery cut off continued

 2   from June 12, 2020, to July 17, 2020.

 3            Good cause exists for the requested continuance, as an expert witness for Plaintiff, an Emergency

 4   Room physician whose practice and available time has been impacted by the ongoing pandemic, needs

 5   additional time to complete his report.

 6            There has been one previous extension of the expert discovery deadlines. On January 30, 2020, the

 7   Court continued the deadlines pursuant to the parties’ stipulation. (Docket No. 32.) This extension will not

 8   affect any other dates previously set by the Court.

 9            For the reasons set forth above, the parties respectfully request this Court continue the previously

10   set expert discovery deadlines as follows:

11    Event                                  Current Date                            Proposed Date
12    Expert Disclosures                     May 15, 2020                            June 15, 2020
13    Rebuttal Expert Disclosures            May 29, 2020                            June 29, 2020
14    Close of Expert Discovery              June 12, 2020                           July 17, 2020
15

16            IT IS SO STIPULATED AND REQUESTED THROUGH THE PARTIES COUNSEL OF
17   RECORD.
18

19    Dated: May 4, 2020                                       BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
20

21                                                                   /s/ Richard W. Osman, as approved 5/3/2020
                                                               By:
22                                                                   Richard W. Osman
                                                                     Sheila D. Crawford
23                                                                   Attorneys for Defendants
                                                                     OFFICER WILLIAM BOEHM and CITY OF
24
                                                                     VACAVILLE
25

26
27

28
                                                                2
30                   STIPULATED REQUEST TO CONTINUE EXPERT DISCOVERY DEADLINES; ORDER
                  Gomez v. City of Vacaville, et al..; USDC Eastern District of CA Case No. 2:18-CV-02698-KJM-KJN
31
            Case 2:18-cv-02698-KJM-KJN Document 39 Filed 05/11/20 Page 3 of 4


 1    Dated: May 4, 2020                                          BEEKMAN CORTES LLP

 2                                                         By:    /s/ Catherine A. Beekman.
                                                                  Catherine A. Beekman
 3
                                                                  Attorneys for Plaintiff
 4                                                                CARLOS M. GOMEZ SR.

 5

 6                              ELECTRONIC CASE FILING ATTESTATION
 7          I, Catherine A. Beekman, hereby attest that I have on file all holograph signatures for any signatures
 8   indicated by a conformed signature (“/s/”) within this E-filed document or have been authorized by counsel
 9   to show their signature on this document as /s/.
10

11   Dated: May 4, 2020                              BEEKMAN CORTES, LLP
12
                                                     By: /s/ Catherine A. Beekman
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                              3
30                 STIPULATED REQUEST TO CONTINUE EXPERT DISCOVERY DEADLINES; ORDER
                Gomez v. City of Vacaville, et al..; USDC Eastern District of CA Case No. 2:18-CV-02698-KJM-KJN
31
            Case 2:18-cv-02698-KJM-KJN Document 39 Filed 05/11/20 Page 4 of 4


 1                                                       ORDER

 2          WHEREFORE, good cause appearing and pursuant to stipulation of the parties, it is hereby ordered

 3   that the expert discovery deadlines are continued as follows:

 4          Expert disclosure deadline continued from May 15, 2020 to June 15, 2020;

 5          Rebuttal expert disclosure deadline continued from May 29, 2020 to June 29, 2020; and

 6          Expert discovery cut off continued from June 12, 2020 to July 17, 2020.

 7
            IT IS SO ORDERED.
 8

 9          Dated: May 11, 2020

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                              4
30                 STIPULATED REQUEST TO CONTINUE EXPERT DISCOVERY DEADLINES; ORDER
                Gomez v. City of Vacaville, et al..; USDC Eastern District of CA Case No. 2:18-CV-02698-KJM-KJN
31
